Dismissed and Memorandum Opinion filed August 21, 2003








Dismissed and Memorandum Opinion filed August 21,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00761-CV
____________
 
PETER DANSO, Appellant
 
V.
 
MCGOVERN ALLERGY AND ASTHMA CLINIC, Appellee
 

 
On Appeal from the 215th District
Court
Harris County, Texas
Trial Court Cause No. 
02-38847
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 26, 2003.
On August 13, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 21, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.